Title: Bill Appointing the Place for Holding the High Court of Chancery and the General Court, [20 January 1778]
From: Virginia Assembly
To: 



[20 January 1778]

Whereas by the acts constituting the High court of Chancery and General court, the said courts are to be holden at such place as the legislature shall direct, and no place hath as yet been appointed for that purpose:
Be it therefore enacted by the General assembly that for the term of one year after the end of this present session of assembly, and from thence to the end of the session then next ensuing, the said courts shall be holden in the Capitol in the city of Williamsburgh.

And be it further enacted that it shall be lawful for the said High court of Chancery to appoint from time to time their own Serjeant at arms who shall be attendant on the said court to perform the duties of his office; for which he shall receive such fees as shall be allowed by law.
